         Case 5:19-cv-00903-G Document 29 Filed 01/28/20 Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

                                                 )
PATRICK ROTH                                     )
                           Plaintiff,            )
             v.                                  )      Case No.civ-19-903-G
                                                 )
                                                 )
JOHN RICKETTS (BADGE #1126);                     )
And OKLAHOMA CITY                                )
                   Defendants.                   )

               JOINT STATUS REPORT AND DISCOVERY PLAN

Date of Conference: Wednesday, February 5, 2020 at 11:20 a.m.

Appearing for Plaintiff: Solomon M. Radner

Appearing for Defendants: Katie Goff and Sherri Katz for Defendant City of Oklahoma
City

Appearing for Defendant Ricketts: Ambre C. Gooch and Stacey Haws Felkner

                     Jury Trial Demanded         Non-Jury Trial

1.    BRIEF PRELIMINARY STATEMENT. State briefly and in ordinary language
      the facts and positions of the parties to inform the judge of the general nature of the
      case.

      Plaintiff’s Statement:

             On September 18, 2019, in the evening, Plaintiff Patrick Roth was walking
      near Hudson and Fourth Street in Oklahoma City while recording general public
      scenes with his cell phone camera. He continued to record a parking lot to his right,
      where an Oklahoma City Police Officer appeared to be sleeping in his patrol vehicle
      while on duty. Mr. Roth approached the vehicle and asked if the officer needed EMS
      service and for the officer’s name. Plaintiff Roth circled the vehicle to get the
      vehicle number, then a woman who was sitting in the passenger seat asked Plaintiff,
      “Can I help you?” Defendant Ricketts then got out of his vehicle and grabbed the
      phone out of Plaintiff’s hands. Defendant Ricketts then handcuffed Mr. Roth while
      pressing him against the police vehicle. Ricketts then threw Mr. Roth to the ground
      and placed his knee on Mr. Roth’s back, causing severe pain. Ricketts, then took

                                             1
       Case 5:19-cv-00903-G Document 29 Filed 01/28/20 Page 2 of 9



Mr. Roth’s wallet and license, and proceeded to run a LEIN check on Roth for no
legal reason, which came up clean. Plaintiffs belongings were then returned to him.

         Plaintiff’s Amended Complaint (ECF 11) contains the following counts:

i.       First Amendment – Unlawfully preventing the recording of a public place
         and police officer
ii.      First Amendment – Retaliation for protected conduct (unlawful detainment)
iii.     First Amendment – Retaliation for protected conduct (unlawful seizure of
         phone and belongings)
iv.      Fourth Amendment – Unlawful search
v.       Fourth Amendment – Unlawful detainment
vi.      Fourth Amendment – Unlawful seizure of phone and belongings
vii.     Fourth Amendment – Excessive force
viii.    Municipal Liability – Policy to arrest citizens for recording police
ix.      Municipal Liability – Policy to seize property for recording police
x.       Municipal Liability – Failure to train and supervise


Defendant City’s Statement:

       On September 18, 2019, Plaintiff Patrick Roth, who identified himself as a
“YouTuber” and “First Amendment Auditor”, posted a video on YouTube of
Sergeant John Ricketts seated inside his marked Oklahoma City Police Department
Vehicle. Ricketts was waiting to begin a off-duty job for Embark and had brought
his wife along with him. While waiting, Ricketts had closed his eyes while his wife
was reading him an article from her phone. During this time, Plaintiff confronted
Ricketts and his wife in his vehicle. Ricketts found Plaintiff to be “emboldened”
and “aggressive” causing him to believe that Plaintiff may have a weapon and to
fear for his safety and the safety of his wife. Ricketts placed Plaintiff in handcuffs,
lowered him to the ground, and checked for warrants. Plaintiff expressed he was
having a panic attack. Ricketts offered to call for EMSA, but Plaintiff declined.
After finding he was clear for warrants, Ricketts removed the handcuffs, returned
Plaintiff’s ID and camera (which had been taken when Plaintiff was handcuffed),
and provided his commission number to Plaintiff. Roth then left the area on foot,
and Ricketts began his off-duty job.

        Plaintiff alleges civil rights violations against Defendant City, specifically
under the First and Fourth Amendments. Plaintiff additionally alleges municipal
liability against Defendant City based upon its alleged policies regarding seizure of
cameras, prohibition of recording police, and failure to train or supervise its officers.

         Defendant City denies Plaintiff’s claims.

                                        2
        Case 5:19-cv-00903-G Document 29 Filed 01/28/20 Page 3 of 9




     Defendant Ricketts’ Statement:

             On September 18, 2019, Defendant Ricketts was working an extra-duty job
     for Embark (the public transportation system). At the time of this incident, Ricketts
     was sitting in his police car, along with his wife, waiting to board and ride the
     streetcar. Ricketts had his eyes shut, and his wife was reading an article to him from
     her phone. Plaintiff Roth approached the vehicle and beginning questioning Roth as
     to whether Roth needed medical assistance. Roth was video recording the
     encounter, and it became apparent to Sgt. Ricketts that Roth was trying to provoke
     a response. Sgt. Ricketts told Roth to stay away from him and from the vehicle.
     Sgt. Ricketts initially got back into his police car, but when Roth continued to walk
     around the car for several minutes, Sgt. Ricketts believed Roth might pose a safety
     threat. Sgt. Ricketts briefly detained Roth to check for weapons and warrants and
     placed his personal belongings in the police car. After confirming that Roth was not
     armed and did not have outstanding warrants, Sgt. Ricketts returned Roth’s personal
     property. Roth walked away, and Sgt. Ricketts and his wife boarded the next
     streetcar. Sgt. Ricketts denies that his actions violated Roth’s First or Fourth
     Amendment rights. Sgt. Ricketts asserts the defense of qualified immunity.

2.   JURISDICTION. State the basis on which the jurisdiction of the Court is invoked
     and any presently known objections.

            Jurisdiction is based on federal question jurisdiction as contemplated
     by 28 U.S.C. § 1331, which extends jurisdiction of all civil actions arising under the
     “constitution, laws and treaties of the United States” to federal courts. The federal
     laws at issue in this instance is 42 U.S.C. § 1983, and the First, and Fourth
     Amendments to the United States Constitution, as alleged in Plaintiff’s Complaint.

3.   STIPULATED FACTS. List stipulations as to all facts that are not disputed,
     including jurisdictional facts.

     a. The court has jurisdiction.
     b. Venue is proper in this court.


4.   CONTENTIONS AND CLAIMS FOR DAMAGES OR OTHER RELIEF
     SOUGHT.

     a.     Plaintiff: Plaintiff Roth, demands relief for punitive damages in an amount to
     be determined by the jury, full and fair compensatory damages in an amount to be
     determined by the jury, reasonable attorney’s fees and costs of this action and any
     such relief as appears just and proper. Additionally, Plaintiff contends that the

                                           3
     Case 5:19-cv-00903-G Document 29 Filed 01/28/20 Page 4 of 9



following statements are facts, but Defendants disagree:

       1. Plaintiff has a constitutional right to film/record public places and police.
       2. Plaintiff was detained for several minutes by defendant Ricketts.
       3. Defendant Ricketts searched Plaintiff.
       4. Defendant Ricketts seized Plaintiff’s belongings.
       5. Defendant Ricketts searched Plaintiff’s information through the Law
          Enforcement Information Network (LEIN

b.     Defendant City:
              I. Defendant City has violated no duty owed to Plaintiff.
              II. Defendant City’s training of its police officers, its policies and
              procedures, and rules are constitutional and have not caused a series
              of unconstitutional events.
              III. Defendant City is exempt from liability and/or its liability is
              limited.
              IV. That any alleged OCPD training and its policies, procedures,
              rules and/or customs complained of in Plaintiff’s First Amended
              Complaint, are not the actual OCPD training, policies, procedures,
              rules and customs.


c.     Defendant Ricketts:
       1.     Plaintiff has failed to state a claim against Defendant Ricketts in his
              individual capacity for any relief under 42 U.S.C. § 1983.
       2.     Plaintiff has failed to state against Defendant Ricketts under the First,
              Fourth or Fourteenth Amendments of the United States Constitution.
       3.      At all relevant times, Defendant Ricketts was acting under color of
              law, within the course and scope of his employment as a police officer
              for the City of Oklahoma City, and within the training provided to him
              by the City of Oklahoma City.
       4.     At all relevant times, Defendant Ricketts was acting pursuant to his
              statutory duties as a law enforcement officer.
       5.     At all relevant times, Defendant Ricketts was acting in good faith and
              without malice towards Plaintiff or reckless disregard for Plaintiff’s
              civil rights.
       6.     Defendant Ricketts had reasonable suspicion to believe Plaintiff Roth
              was engaged in criminal behavior, and therefore was justified in
              briefly detaining Roth to investigate his actions.



                                       4
        Case 5:19-cv-00903-G Document 29 Filed 01/28/20 Page 5 of 9



            7.   Defendant Ricketts was entitled to take reasonable steps, including
                 handcuffing Roth, to protect himself while Roth was under
                 investigative detention.
            8.   Any force used by Defendant Ricketts was objectively reasonable,
                 necessary and appropriate in light of the circumstances with which he
                 was confronted.
            9.   Any damages sustained by Plaintiff were caused by his own unlawful,
                 intentional and/or negligent acts.
            10.  Defendant Ricketts is entitled to qualified immunity.
            11.  Defendant Ricketts’ actions did not violate clearly established law.
            12.  Claims based on violations of municipal policies or police procedure
                 are not actionable under 42 U.S.C. §1983.
            13. Any noneconomic damages claimed by Plaintiff are subject to the
                 statutory limitations contained in 23 O.S. § 61.2.
            14.  Plaintiff has failed to state, and the evidence will not support, a claim
                 for punitive damages against any Defendant Ricketts.
            15.  An award of punitive damages would violate the principle of due
                 process and the Fourteenth Amendment to the United States
                 Constitution.


5.   APPLICABILITY OF FED. R. CIV. P. 5.1 AND COMPLIANCE.
     Do any of the claims or defenses draw into question the constitutionality of a federal
     or state statute where notice is required under 28 U.S.C. § 2403 or Fed. R. Civ. P.
     5.1?
                       Yes            No

6.   MOTIONS PENDING AND/OR ANTICIPATED (include date of filing, relief
     requested, and date responsive brief to be filed).

     Defendant Oklahoma City filed a motion to dismiss (ECF 24) on December 26,
     2019, seeking to dismiss the allegations against defendant Ricketts in his official
     capacity, and to dismiss plaintiff’s claim for punitive damages against defendant
     Oklahoma City. Plaintiff filed his response agreeing with the City’s position, on
     January 16, 2020 (ECF 28).

     Defendant City anticipates filing a dispositive motion in compliance with any
     scheduling order entered by the Court.

     Defendant Ricketts anticipates filing a dispositive motion by the date set in the
     scheduling order.

     Plaintiff anticipates filing a dispositive motion by the date set in the scheduling

                                           5
          Case 5:19-cv-00903-G Document 29 Filed 01/28/20 Page 6 of 9



     order.

7.   COMPLIANCE WITH RULE 26(a)(1). Have the initial disclosures required by
     Fed. R. Civ. P. 26(a)(1) been made?

     Defendant Ricketts provided his Rule 26(a)(1) disclosures on January 7, 2020 (ECF
     27).

     Defendant City provided its Rule 26(a)(1) disclosures on January 24, 2020.

     Plaintiff will provide their Rule 26(a)(1) disclosures by February 7, 2020.

8.   PLAN FOR DISCOVERY.

     A.       The discovery planning conference (Fed. R. Civ. P. 26(f)) was held
              telephonically on January 24, 2020.

     B.       The parties anticipate that discovery should be completed within six (6)
              months.

     C.       In the event ADR is ordered or agreed to, what is the minimum amount of
              time necessary to complete necessary discovery prior to the ADR session?
              Six (6) months.

     D.       Have the parties discussed issues relating to disclosure or discovery of
              electronically stored information, including the form or forms in which it
              should be produced, pursuant to Fed. R. Civ. P. 26(f)(3)(C)?

                 Yes           No

     E.       Have the parties discussed issues relating to claims of privilege or of
              protection as trial-preparation material pursuant to Fed. R. Civ. P.
              26(f)(3)(D)?

                 Yes           No

              To the extent the parties have made any agreements pursuant to Fed. R. Civ.
              P. 26(f)(3)(D) and Fed. R. Civ. P. 502(e) regarding a procedure to assert
              claims of privilege/protection after production and are requesting that the
              court include such agreement in an order, please set forth the agreement in
              detail below and submit a proposed order adopting the same.

                    The parties have discussed the disclosure of privileged and

                                            6
           Case 5:19-cv-00903-G Document 29 Filed 01/28/20 Page 7 of 9



                    confidential materials, and anticipate filing a motion regarding
                    confidentiality of certain documents.


      F.   Identify any other discovery issues which should be addressed at the
           scheduling conference, including any subjects of discovery, limitations on
           discovery, protective orders needed, or other elements (Fed. R. Civ. P. 26(f))
           which should be included in a particularized discovery plan.
           __________________________________________________________
9.    ESTIMATED TRIAL TIME: Three (3) days

10.   BIFURCATION REQUESTED:                      Yes      No

11.   POSSIBILITY OF SETTLEMENT:                        Good         Fair        Poor

12.   SETTLEMENT AND ADR PROCEDURES:

      A.     Compliance with LCvR 16.1(a)(1) - ADR discussion:                     Yes   No

      B.     The parties request that this case be referred to the following ADR process:

                 Court-Ordered Mediation subject to LCvR 16.3
                 Judicial Settlement Conference
                 Other _____________________________________________________
                 None - the parties do not request ADR at this time.

13.   Parties consent to trial by Magistrate Judge?            Yes          No

14.   Type of Scheduling Order Requested.           Standard        Specialized (If a
      specialized scheduling order is requested, counsel should include a statement of
      reasons and proposal.)

      Defendant Ricketts requests a specialized scheduling order, as set forth below:

      Defendant Ricketts requests a Scheduling Order with a discovery cutoff that is prior
      to the due date for dispositive motions, and requests that no trial date and no date
      for motions in limine, pretrial report, jury instructions, or voir dire be set until after
      the Court has ruled on Ricketts’ dispositive motion on the issue of qualified
      immunity. Qualified immunity is an entitlement not to stand trial or face the burdens
      of litigation. It is an immunity from suit rather than a mere defense to liability.
      Mitchell v. Forsyth, 472 U.S. 511, 527, 105 S. Ct. 2806, 86 L. Ed. 2d 411 (1985).
      And, the denial of qualified immunity is subject to an immediate, interlocutory
      appeal. Mitchell v. Forsyth, 472 U.S. 511, 530, 105 S. Ct. 2806, 86 L. Ed.2d 411

                                              7
          Case 5:19-cv-00903-G Document 29 Filed 01/28/20 Page 8 of 9



      (1985). The interests of judicial economy and efficiency are best served, and the
      time and cost of preparing for trial will be reduced, by waiting to set trial and pretrial
      deadlines until after there has been a final determination on Ricketts’ qualified
      immunity defense.

      Plaintiff requests a standard scheduling order. Whether or not the defendants plan
      on appealing qualified immunity, the trial court is best-served entering a standard
      scheduling order with all standard deadlines. The reason for this is simply that in
      the event the defendants appeal on qualified immunity grounds, then those dates
      will obviously be adjourned and no expense or time will have been wasted. But if
      after discovery closes, the defendants possibly come to the realization perhaps that
      there is simply no way the defendant officer is entitled to qualified immunity and to
      therefore not file an appeal, the parties will at that point in time could be looking at
      a trial date that is months or perhaps years later than if it is scheduled earlier.

Submitted this 28th day of January, 2020.

                                            Respectfully submitted,

                                            s/ Solomon M. Radner
                                            Solomon M. Radner (pro hac vice)
                                            Michigan Bar No. P73653
                                            EXCOLO LAW, PLLC
                                            26700 Lahser Rd., Suite 401
                                            Southfield, MI 48033
                                            (866) 939-2656
                                            sradner@excololaw.com

                                            Attorneys for Plaintiff

                                            s/ Stacey Haws Felkner
                                            Ambre C. Gooch, OBA No. 16586
                                            Stacey Haws Felkner, OBA No.14737
                                            COLLINS, ZORN & WAGNER, P.C.
                                            429 N.E. 50th Street, 2nd Floor
                                            Oklahoma City, OK 73105-1815
                                            Telephone: (405) 524-2070
                                            Facsimile: (405) 524-2078
                                            E-mail: acg@czwlaw.com
                                            shf@czwlaw.com

                                            Attorneys for Defendant Ricketts


                                               8
   Case 5:19-cv-00903-G Document 29 Filed 01/28/20 Page 9 of 9




                                   KENNETH JORDAN
                                   Municipal Counselor

                             By: /s/ Katie Goff
                                 Sherri R. Katz, OBA #14551
                                 Katie Goff, OBA #32402
                                 Dustin Parris, OBA #32095
                                 Assistant Municipal Counselors
                                 200 North Walker, Suite 400
                                 Oklahoma City, Oklahoma 73102
                                 (405) 297-2451
                                 sherri.katz@okc.gov
                                 katie.goff@okc.gov
                                 dustin.parris@okc.gov

                                   Attorneys for Defendant City



                     CERTIFICATE OF SERVICE

Undersigned hereby states that on January 28, 2020, he caused the foregoing
document to be filed electronically with the United States District Court and
that a copy of said document was sent to all counsel of record through the
Court’s CM/ECF electronic filing system.

                           s/ Solomon M. Radner




                                     9
